Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are presented for examination.
Claims 21-40 are amended. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see section III page 12, filed November 17, 2021, with respect to claims 21-40 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 21-40 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Li et al (US Pub. No:2021/0159948). A second ground of rejection is also presented in view of AI-Imari et al (US Pub. No:2019/0320422).

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 26, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), and further in view of Yin et al. (US Pub. No.: 2018/0042015).

As per claim 21, Li disclose A method performed by a terminal (see Fig.1, Fig.3, Terminal Device) in a communication system, the method comprising: 
identifying a row with a slot offset value of 0 among one or more rows in time domain resource allocation (TDRA) of a physical downlink shared channel (PDSCH) (see para. 0067, the terminal device detects a PDCCH on each PDCCH monitoring occasion, and uses a time domain resource allocation field and a PDSCH-to-HARQ-timing field in the detected PDCCH, the terminal device first determines, based on a number of a slot in which the PDCCH is located, and a slot offset K0 (in this case K0=0) that is between the PDCCH and a PDSCH and that is included in the Time Domain Resource Allocation field, a number of a slot in which the PDSCH is located, and then obtains HARQ-ACK timing, namely, a slot offset K1 between the PDSCH and a corresponding ACK/NACK feedback, based on the PDSCH-to-HARQ-timing field, to learn of information about a slot in which the ACK/NACK feedback is located); 

identifying one or more candidate PDSCH receptions based on the one or more rows (see 0006-0008, Fig.3, para. 0076-0081, [0078] S230. The terminal device detects the first PDSCH at M candidate receiving positions in the first time unit. [0079] S240. The terminal device determines, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, where the first feedback information includes acknowledgement ACK information or negative acknowledgement NACK information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded);
identifying one or more acknowledgement (ACK) information bits for the one or more candidate PDSCH receptions, respectively (see para. 0068, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, and then selects one PUCCH resource set based on the payload size. Each PUCCH resource set includes at least 8 and at most 32 PUCCH resources);



Li however does not explicitly disclose identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH); 

Yin however disclose identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively (see para. 0021-0024, the UE determine the HARQ-ACK bits of PDSCH with processing time reduction in subframe n-k and perform spatial bundling on the HARQ-ACK bits, and the UE report the spatial bundled HARQ-ACK bits of both PDSCHs on the PUCCH format 1/1a/1b resource in subframe n, see also. para. 0016-0020); and transmitting, to a base station (see Fig.1, eNB 182), uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH) (see para. 0127-0133,  0136, the HARQ-ACK of a PDSCH transmission in subframe n-4 should be reported in subframe n, when only a single PDSCH is received on the PCell in subframe n-4, the UE 102 use PUCCH format 1/1a/1b to report the HARQ-ACK, the PUCCH resource is determined implicitly by resource mapping based on the Control Channel Element (CCE) index of the PUCCH DCI). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH), as taught by Yin, in the system of Li, so as to improve communication flexibility and efficiency in a wireless communication system, see Yin, paragraphs 2-5.
As per claim 26, claim 26 is rejected the same way as claim 21. Yin further disclose A terminal (see Fig.1, UE 102, Fig.7, UE 702) in a communication system, comprising: a transceiver (see Fig.7, transceiver 718); and a controller (see Fig.7, processor 703).

As per claim 21, Li disclose A method performed by a base station in a communication system, the method comprising:
 identifying a row with a slot offset value of 0 among one or more rows in time domain resource allocation (TDRA) of a physical downlink shared channel (PDSCH) (see para. 0067, the terminal device detects a PDCCH on each PDCCH monitoring occasion, and uses a time domain resource allocation field and a PDSCH-to-HARQ-timing field in the detected PDCCH. The terminal device first determines, based on a number of a slot in which the PDCCH is located, and a slot offset K0 that is between the PDCCH and a PDSCH and that is included in the Time Domain Resource Allocation field, a number of a slot in which the PDSCH is located, and then obtains HARQ-ACK timing, namely, a slot offset K1 between the PDSCH and a corresponding ACK/NACK feedback, based on the PDSCH-to-HARQ-timing field, to learn of information about a slot in which the ACK/NACK feedback is located);
 in case that a start symbol index of a physical downlink control channel (PDCCH) monitoring occasion configured in a terminal is greater than 0, identifying a new row by replacing a start symbol index indicated by the row to a start symbol index determined based on the start symbol index of the PDCCH monitoring occasion and the start symbol index indicated by the row, and adding the new row to the one or more rows (see para. 0067-0069, the terminal device obtains a possible value K1 set of K1 based on a higher layer configuration, and then determines a slot offset K0 between a PDCCH and a PDSCH and a potential value set of time domain positions of the PDSCH based on a Time Domain Resource Allocation table configured by using a higher layer. Based on the foregoing information, the terminal device determines a maximum quantity of ACK/NACK information that need to be fed back in each slot. After a HARQ-ACK codebook in one slot is determined, the terminal device first determines a quantity of bits of ACK/NACK information, namely, a payload (payload size), that need to be fed back, 
identifying one or more candidate PDSCH transmissions based on the one or more rows (see 0006-0008, Fig.3, para. 0076-0081, [0078] S230. The terminal device detects the first PDSCH at M candidate receiving positions in the first time unit. [0079] S240. The terminal device determines, based on a detection result of the first PDSCH, whether to send first feedback information to the network device, where the first feedback information includes acknowledgement ACK information or negative acknowledgement NACK information indicating whether the first PDSCH detected at the M candidate receiving positions is correctly decoded).

Li does not explicitly disclose receiving, from the terminal, uplink control information (UCI) including one or more hybrid automatic repeat request-acknowledgement (HARQ-ACK) information bits, wherein the one or more HARQ-ACK information bits correspond to the one or more candidate DSCH transmissions, respectively.  

Yin however disclose receiving, from the terminal, uplink control information (UCI) including one or more hybrid automatic repeat request-acknowledgement (HARQ-ACK) information bits, wherein the one or more HARQ-ACK information bits correspond to the one or more candidate  PDSCH transmissions, respectively (see para. 0021-0024, the UE determine the HARQ-ACK bits of PDSCH with processing time reduction in subframe n-k and perform spatial bundling on the HARQ-ACK bits, and the UE report the spatial bundled HARQ-ACK bits of both PDSCHs on the PUCCH format 1/1a/1b resource in subframe n, see also. para. 0016-0020, see para. 0127-0133,  0136, the HARQ-ACK of a PDSCH transmission in subframe n-4 should be reported in subframe n, when only a single PDSCH is received on the PCell in subframe n-4, the UE 102 use PUCCH format 1/1a/1b to report the HARQ-ACK, the PUCCH resource is determined implicitly by resource mapping based on the Control Channel Element (CCE) index of the PUCCH DCI). 

 in a wireless communication system, see Yin, paragraphs 2-5.

As per claim 36, claim 36 is rejected the same way as claim 31. Yin further disclose A base station (see Fig.1, eNB 160, Fig.8, eNB 860) in a communication system, comprising: a transceiver (see Fig.1, transceiver 876); and a controller (see Fig.1, processor 803). 

Claims 22, 27, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), in view of Yin et al. (US Pub. No.: 2018/0042015), and further in view of 3GPP507 (CAICT, “Enhancements to UCI to support URLLC”, R1-1813507, IDS submitted 6/24/2020).

As per claim 22, the combination of Li and Yin disclose the method of claim 21.

The combination of Li and Yin however does not explicitly disclose wherein the start symbol in-index indicated by the new row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index indicated by the row with the slot offset value of 0.

3GPP507 however disclose wherein the start symbol in-index indicated by the new row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index indicated by the row with the slot offset value of 0 (see section 2.1, Fig.1, when the US selects a DCI format, scheduling a PDSCH reception ending in slot #n, the UE provides corresponding HARQ-ACK information in a PUCCH transmission within slot #n+k where k is number of slots and the value of k is indicated by the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the start symbol in-index indicated by the new row is determined by adding the start symbol index of the PDCCH monitoring occasion and the start symbol index indicated by the row with the slot offset value of 0, as taught by 3GPP507, in the system of Li and Yin so as to support finer indication for HARQ feedback timing. Predefine sub-slot pattern within a slot for HARQ-ACK timing indication. Consider the pattern of [l 2 2 1 2 2 21] symbols within a slot, see 3GPP507, Section 2.1.

As per claim 27, claim 27 is rejected the same way as claim 22.

As per claim 32, claim 32 is rejected the same way as claim 22.
As per claim 37, claim 37 is rejected the same way as claim 22.

Claims  23, 28, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), and further in view of Yin et al. (US Pub. No.: 2018/0042015), and further in view of Park (US Pub. No:2019/0230685).

As per claim 23, the combination of Li and Yin disclose the method of claim 21.

The combination of Li and Yin however does not explicitly disclose wherein:  the one or more HARQ-ACK information bits indicate ACK or negative-ACK (NACK) for the one or more candidate PDSCH receptions, respectively, and  a respective location of the one or more HARQ-ACK information bits in a HARQ-ACK codebook is based on the one or more candidate PDSCH receptions.

Park however disclose wherein:  one or more HARQ-ACK information bits indicate ACK or negative-ACK (NACK) for the one or more candidate PDSCH receptions, respectively, and  a respective location of the one or more HARQ-ACK information bits in a HARQ-ACK codebook is based on the one or more candidate PDSCH receptions (see para. 0190-0197, when the base station instructs the UE to transmit HARQ-ACKs for a plurality of PDSCHs in the same time resource (or the same PUCCH resource) (from the perspective of slot and/or symbol), the UE  utilize one or more variables when assigned a PUCCH resource in an implicit manner (implicit mapping) in a subset of the PUCCH resource set indicated by the base station, and for a semi-static codebook configured, the last received PDSCH is a PDSCH having the highest (or lowest) slot index and the lowest (or highest) CC index among a plurality of PDSCHs carrying the HARQ-ACK in the same time resource (or the same PUCCH resource) (in terms of slots and/or symbols) / a respective location of the one or more HARQ-ACK information bits in a HARQ-ACK codebook is based on the one or more candidate PDSCH receptions).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein:  the one or more HARQ-ACK information bits indicate ACK or negative-ACK (NACK) for the one or more candidate PDSCH receptions, respectively, and  a respective location of the one or more HARQ-ACK information bits in a HARQ-ACK codebook is based on the one or more candidate PDSCH receptions, as taught by Park, in the system of Li and Yin, so as to provide a configuration in which a terminal receives one or more downlink data from a base station and transmits uplink control information in response when signals are transmitted and received, see Park, paragraphs 10-13.

As per claim 28, claim 28 is rejected the same way as claim 23

As per claim 33, claim 33 is rejected the same way as claim 23


As per claim 38, claim 38 is rejected the same way as claim 23

Claims 24-25, 29-30, 34-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. No:2021/0159948), and further in view of Yin et al. (US Pub. No.: 2018/0042015), and further in view of Yang (US Pub. No.:2020/0344032).

As per claim 24, the combination of Li and Yin disclose the method of claim 21.

The combination of Li and Yin does not explicitly disclose receiving, from the base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate PDSCH, receptions are further identified based on the set of the one or more HARQ-ACK timing values.

Yang however disclose receiving, from a base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate PDSCH, receptions are further identified based on the set of the one or more HARQ-ACK timing values (see para. 0060, after receiving the PDSCH in slot #(n+K0) according to the scheduling information of slot # n, the UE may transmit UCI on the PUCCH in slot #(n+K1). Here, the UCI includes a HARQ-ACK response to the PDSCH. In the case where the PDSCH is configured to transmit a maximum of one TB, the HARQ-ACK response may be configured in one bit. In the case where the PDSCH is configured to transmit a maximum of two TBs, the HARQ-ACK response may be configured in two bits if spatial bundling is not configured and may be configured in one bit if spatial bundling is configured. When slot #(n+K1) is designated as a HARQ-ACK transmission time for a plurality of PDSCHs, the UCI transmitted in slot #(n+K1) includes a HARQ-ACK response to the plurality of PDSCHs, see also para. 0156, 0226-0227, 0248).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, from the base station, information for a set of one or more HARQ-ACK timing values, wherein the one or more candidate 

As per claim 29, claim 29 is rejected the same way as claim 24.

As per claim 34, claim 34 is rejected the same way as claim 24.

As per claim 39, claim 39 is rejected the same way as claim 24.

As per claim 24, the combination of Li and Yin disclose the method of claim 21.

The combination of Li and Yin does not explicitly disclose wherein a resource of the PUCCH is determined based on information indicating the resource included in downlink control information (DCI).

Yang however disclose wherein a resource of a PUCCH is determined based on information indicating the resource included in downlink control information (DCI) (see para. 0119-0120, if HARQ-ACK for a normal PDSCH (i.e., a PDSCH scheduled by DCI) is given as a UCI type, a PUCCH resource to be used for UCI transmission in a PUCCH resource set may be scheduled by DCI, also in the case of DCI-based PUCCH resource scheduling, the eNB may transmit DCI to the UE on a PDCCH, and indicate a PUCCH resource to be used for UCI transmission in a specific PUCCH resource set by an ACK/NACK resource indicator (ARI) in the DCI. The ARI is used to indicate a PUCCH resource for ACK/NACK transmission, also referred to as a PUCCH resource indicator (PRI). Herein, the DCI may be used for PDSCH scheduling, and the UCI may include an HARQ-ACK for a PDSCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a resource of a PUCCH is determined 

As per claim 30, claim 30 is rejected the same way as claim 25.

As per claim 35, claim 35 is rejected the same way as claim 25.

As per claim 40, claim 40 is rejected the same way as claim 35.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:


Claims 21, 26, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over AI-Imari et al (US Pub. No:2019/0320422), and further in view of Yin et al. (US Pub. No.: 2018/0042015).

As per claim 21, AI-Imari disclose A method performed by a terminal (see Fig.11, Fig.3, Communication Apparatus 1110) in a communication system, the method comprising: 
identifying a row with a slot offset value of 0 among one or more rows in time domain resource allocation (TDRA) of a physical downlink shared channel (PDSCH) (see Fig.7, para. 0037, The UE may receive the PDCCH comprising the downlink assignment (e.g., PDSCH) and the physical uplink control channel (PUCCH) resource indicator. After receiving the PUCCH resource indicator, the UE may be configured to determine the value of the scheduling parameter (e.g., the slot offset K1). When the implicit scheduling parameter indicates a first value (e.g., K1=0), the UE may be configured to determine that the time domain resource allocation starts after the PDSCH. The UE may be able to perform the uplink transmission on the allocated time domain resources. See Also para. 0040-0042, Fg.8, Fig.9, 
in case that a start symbol index of a physical downlink control channel (PDCCH) monitoring occasion configured in the terminal is greater than 0, identifying a new row by replacing a start symbol index indicated by the row to a start symbol index determined based on the start symbol index of the PDCCH monitoring occasion and the start symbol index indicated by the row, and adding the new row to the one or more rows (see para. 0039,  the UE receive the PDCCH comprising the downlink assignment (e.g., PDSCH) and the physical uplink control channel (PUCCH) resource indicator. After receiving the PUCCH resource indicator, the UE may be configured to determine the value of the scheduling parameter (e.g., the slot offset K1). When the implicit scheduling parameter indicates a first value (e.g., K1=0), the UE may be configured to determine that the time domain resource allocation starts after the PDSCH. The UE perform the uplink transmission on the allocated time domain resources, see also para. 0040, the UE perform the uplink transmission on the allocated time domain resources. In scenario 802, the implicit scheduling parameter refer to the time domain resources in another slot, when the implicit scheduling parameter indicates a second value (e.g., K1=1), the UE may be configured to determine that the time domain resource allocation starts before the end of the PDSCH in the next slot (e.g., slot n+1) ); 
identifying one or more candidate PDSCH receptions based on the one or more rows (see Fig.10, para. 0042-0044, the UE may receive the PDCCH comprising the downlink assignment (e.g., PDSCH) and the PUCCH resource indicator. After receiving the PUCCH resource indicator, the UE may be configured to determine the value of the scheduling parameter (e.g., the slot offset K1). When the implicit scheduling parameter indicates a second value (e.g., K1=1), the UE may be configured to determine that the time domain resource allocation starts before the end of the PDSCH combined with a processing time (e.g., N1) in the same slot (e.g., slot n). The UE may be able to perform the uplink transmission on the allocated time domain resources. In scenario 1002, the implicit scheduling parameter may refer to the 
identifying one or more hybrid automatic repeat request (HARQ) information bits for the one or more candidate PDSCH receptions, respectively (see para. 0038, to reduce the number of bits required in the time domain resource assignment field of the DCI, the value of the slot offset K1 is implicitly indicated to the UE. The slot offset K1 may be used for the hybrid automatic repeat request (HARQ) feedback indication (e.g., PDSCH-to-HARQ feedback timing indication));

Although AI-Imari disclose  identifying one or more hybrid automatic repeat request (HARQ) information bits for the one or more candidate PDSCH receptions, respectively;

AI-Imari however does not explicitly disclose identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH); 

Yin however disclose identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively (see para. 0021-0024, the UE determine the HARQ-ACK bits of PDSCH with processing time reduction in subframe n-k and perform spatial bundling on the HARQ-ACK bits, and the UE report the spatial bundled HARQ-ACK bits of both PDSCHs on the PUCCH format 1/1a/1b resource in subframe n, see also. para. 0016-0020); and transmitting, to a base station (see Fig.1, eNB 182), uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH) (see para. 0127-0133,  0136, the HARQ-ACK of a PDSCH transmission in subframe n-4 should be reported in subframe n, when only a single PDSCH is received on the PCell in subframe n-4, the UE 102 use PUCCH 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying one or more hybrid automatic repeat request- acknowledgement (HARQ-ACK) information bits for the one or more candidate PDSCH receptions, respectively and transmitting, to a base station, uplink control information (UCI) including the one or more HARQ-ACK information bits on a physical uplink control channel (PUCCH), as taught by AI-Imari, in the system of Li, so as to provide proper compact DCI design and operations to reduce DCI size and improve reliability for control signal transmissions, see AI-Imari, paragraphs 6-10.

As per claim 26, claim 26 is rejected the same way as claim 21.

As per claim 31, claim 31 is rejected the same way as claim 21.

As per claim 46, claim 46 is rejected the same way as claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (2020/0389873) – see para. 186, 296-297, “FIGS. 11(a), 11(b), and 11(c) may be configured for the terminal apparatus 1 at the same time. In other words, the terminal apparatus 1 may transmit the HACK-ACK corresponding to each of the PDSCHs received in one or multiple slots in one or multiple serving cells on the same PUCCH or PUSCH in the same slot. Here, in a case that the terminal apparatus 1 is indicated to feedback the HARQ-ACK for each CBG, the terminal apparatus 1 may generate an ACK or a NACK for the HARQ-ACK corresponding to each of the CBGs included in the received transport block on the PDSCH, and generate the NACK for the HARQ-ACK corresponding to each of the CBGs for the transport block that has not been 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469